In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-205 CR

____________________


KEVIN JEROME MOORE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 87194




MEMORANDUM OPINION 

	Kevin Jerome Moore pled guilty in Cause No. 87194 to the second degree felony
offense of burglary of a habitation.  Tex. Pen. Code Ann. § 30.02 (a)(3), (c)(2) (Vernon
2003).  The trial court deferred adjudication of guilt and placed Moore on community
supervision for ten years commencing June 9, 2003.  During the period of community
supervision, the State filed a motion to adjudicate that alleged drug screens revealed Moore
ingested controlled substances in violation of the terms of the community supervision order. 
Moore pled "true" to several of the State's allegations.  The trial court adjudicated guilt and
assessed a twenty year sentence.  
	Moore's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On January 26, 2006, we granted an extension of time for Moore to file a pro se brief.
 The appellant did not file a response. 
	We have jurisdiction over the appeal.  See Hargesheimer v. State, 182 S.W.3d 906 
(Tex. Crim. App. 2006); Manuel v. State, 994 S.W.2d 658 (Tex. Crim. App. 1999).  On
appeal following adjudication, claims that directly and distinctly relate to punishment may
be raised.  Hogans v. State, 176 S.W.3d 829 (Tex. Crim. App. 2005). In this case, the
appellant had an opportunity to present evidence during the proceedings.  See Pearson v.
State, 994 S.W.2d 176, 179 (Tex. Crim. App. 1999).  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Compare Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  The trial court's judgment is affirmed. (1) 
 
	AFFIRMED.

								____________________________
									DAVID GAULTNEY
										Justice


Submitted on May 22, 2006
Opinion Delivered May 31, 2006
Do Not Publish

Before Gaultney, Kreger and Horton, JJ.
1. Appellant may challenge our decision in the case by filing a petition for discretionary
review.  See Tex. R. App. P.  68.